Exhibit 10.2

Grant Agreement for

Restricted Stock Units

under the Mattel, Inc. 2005 Equity Compensation Plan

This is a Grant Agreement between Mattel, Inc. (“Mattel”) and the individual
(the “Holder”) named in the Notice of Grant of Restricted Stock Units (the
“Notice”) attached hereto as the cover page of this Grant Agreement.

Recitals

Mattel has adopted the 2005 Equity Compensation Plan (the “Plan”) for the
granting to selected employees of awards based upon shares of Common Stock of
Mattel. In accordance with the terms of the Plan, the Compensation Committee of
the Board of Directors (the “Committee”) has approved the execution of this
Grant Agreement between Mattel and the Holder. Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the Plan.

Restricted Stock Units

 

1. Grant. Mattel grants to the Holder the number of restricted stock units based
on shares of Common Stock set forth in the Notice (the “Units”), subject to
adjustment, forfeiture and the other terms and conditions set forth below and in
any Addendum to this Grant Agreement (where applicable), as of the effective
date of the grant (the “Grant Date”) specified in the Notice. Mattel and the
Holder acknowledge that the Units (a) are being granted hereunder in exchange
for the Holder’s agreement to provide services to Mattel after the Grant Date,
for which the Holder will otherwise not be fully compensated, and which Mattel
deems to have a value at least equal to the aggregate par value of the shares,
if any, that the Holder may become entitled to receive under this Grant
Agreement, and (b) will, except as provided in Section 4 hereof, be forfeited by
the Holder if the Holder’s Severance occurs before they vest, and are subject to
cancellation if the Holder engages in certain conduct detrimental to the
Company, in each case as more fully set forth in this Grant Agreement and the
Plan.

 

2.

Dividend Equivalent Rights. The Units are granted with Dividend Equivalent
rights, as set forth in this Section 2. As of the payment date for any cash
dividend or distribution with respect to the Common Stock with a record date on
or after the Grant Date and before all of the Units are settled or forfeited as
set forth below, the Holder shall receive a cash payment with respect to the
outstanding Units held by the Holder that have not yet been settled or forfeited
on such record date (the “Then-Outstanding Units”), in an amount equal to the
cash dividend or distribution that would have been paid or distributed to the
Holder had the Then-Outstanding Units been actual shares of Common Stock
outstanding on the applicable record date; provided, that the Committee shall
determine whether a payment shall be made with respect to a dividend or
distribution made in connection with an event described in Section 16 of the
Plan (whether or not an adjustment under Section 16 of the Plan is made to the
Units in connection with that event), and the amount of any such payment; and
the Committee shall determine whether

 

1



--------------------------------------------------------------------------------

 

a payment shall be made with respect to a dividend or distribution with respect
to the Common Stock in the form of Common Stock or other property other than
cash, and the amount of any such payment.

 

3. Normal Vesting. One-half of the Units (rounded down to the nearest whole
number, if one-half of the Units is not a whole number) shall vest on the second
anniversary of the Grant Date, and the remainder of the Units shall vest on the
third anniversary of the Grant Date, in each case unless the Holder’s Severance
has occurred before the applicable anniversary, and subject to Section 5 below.
In the event of a Change in Control prior to the Holder’s Severance, all
unvested Units shall vest in full.

 

4. Consequences of Severance. The consequences of the Holder’s Severance before
the third anniversary of the Grant Date and before a Change in Control shall be
as follows:

 

  (a) in the case of a Severance for Cause, the Units that have not yet vested
shall be forfeited as of the date of the Severance.

 

  (b) in the case of a Severance as a result of the Holder’s death, Disability
or Involuntary Retirement (as defined below) at least six months after the Grant
Date, the Units that have not yet vested shall vest as of the date of the
Severance; and

 

  (c) in all other cases, the Units that have not yet vested shall be forfeited
as of the date of the Severance.

For these purposes, the term “Involuntary Retirement” means a Severance (as
defined in the Plan) that is classified by the Company in its human resources
database as an involuntary separation and that qualifies as a Retirement (as
defined in the Plan).

 

5. Termination, Rescission and Recapture. The Holder specifically acknowledges
that the Units and any Common Stock or cash delivered in settlement thereof are
subject to the provisions of Section 18 of the Plan, entitled “Termination,
Rescission and Recapture,” which can cause the forfeiture of the Units and/or
the recapture of any Common Stock and/or cash delivered in settlement thereof
and/or the proceeds of the sale of any such Common Stock. Except as provided in
the next sentence, as a condition of the vesting and settlement of Units, the
Holder will be required to certify that he or she is in compliance with the
terms and conditions of the Plan (including the conditions set forth in
Section 18 of the Plan) and, if a Severance has occurred, to state the name and
address of his or her then-current employer or any entity for which the Holder
performs business services and his or her title, and shall identify any
organization or business in which the Holder owns a greater-than-five-percent
equity interest. Section 18 of the Plan is inapplicable, and accordingly such
certification shall not be required, after a Severance of the Holder that occurs
within the 18-month period after a Change in Control.

 

6.

Consequences of Vesting. Upon the vesting of a Unit, Mattel shall settle each
Unit by delivering to the Holder one share of Common Stock or a cash payment
equal to the Fair Market Value of a share of Common Stock as of the date of such
vesting (the “Settlement Date”), as Mattel may in its sole discretion determine
(and Mattel may settle some Units in Common Stock and some in cash), subject to
Section 8 below. In the case of Units

 

2



--------------------------------------------------------------------------------

 

settled by delivery of Common Stock, Mattel shall (a) issue or cause to be
delivered to the Holder (or the Holder’s Heir, as defined below, if applicable)
one or more unlegended stock certificates representing such shares, or (b) cause
a book entry for such shares to be made in the name of the Holder (or the
Holder’s Heir, if applicable). In the case of the Holder’s death, the cash
and/or Common Stock to be delivered in settlement of vested Units as described
above shall be delivered to the Holder’s beneficiary or beneficiaries (as
designated in the manner determined by the Committee), or if no beneficiary is
so designated or if no beneficiary survives the Holder, then the Holder’s
administrator, executor, personal representative, or other person to whom the
Units are transferred by means of the Holder’s will or the laws of descent and
distribution (such beneficiary, beneficiaries or other person(s), the “Holder’s
Heir”).

 

7. Code Section 409A. Mattel believes that the Units do not constitute “deferred
compensation” within the meaning of Section 409A of the Code. If Mattel
determines after the Grant Date that an amendment to this Grant Agreement is
necessary or advisable to ensure that the Units will not be subject to
Section 409A, or alternatively to ensure that they comply with Section 409A, it
may make such amendment, effective as of the Grant Date or at any later date,
without the consent of the Holder.

 

8. Tax Withholding. The Company shall withhold from the cash and/or Common Stock
delivered in settlement of Units shares of Common Stock having a Fair Market
Value, on the Settlement Date, and/or cash, equal to the amount necessary to
satisfy the minimum required withholding, if any, of any income tax, social tax,
or other taxes (but rounding up to the nearest whole number of shares). If any
such taxes are required to be withheld at a date earlier than the Settlement
Date, then notwithstanding any other provision of this Grant Agreement, the
Company may (a) satisfy such obligation by causing the forfeiture of a number of
Units having a Fair Market Value, on such earlier date, equal to the amount
necessary to satisfy the minimum required amount of such withholding, or
(b) make such other arrangements with the Holder for such withholding as may be
satisfactory to the Company in its sole discretion.

 

9. Compliance with Law.

 

  (a) No shares of Common Stock shall be issued and delivered pursuant to a
vested Unit unless and until all applicable registration requirements of the
Securities Act of 1933, as amended, all applicable listing requirements of any
national securities exchange on which the Common Stock is then listed, and all
other requirements of law or of any regulatory bodies having jurisdiction over
such issuance and delivery, shall have been complied with. In particular, the
Committee may require certain investment (or other) representations and
undertakings in connection with the issuance of securities in connection with
the Plan in order to comply with applicable law.

 

  (b)

If any provision of this Grant Agreement is determined to be unenforceable or
invalid under any applicable law, such provision will be applied to the maximum
extent permitted by applicable law, and shall automatically be deemed amended in
a manner consistent with its objectives to the extent necessary to conform to
any limitations required under applicable law. Furthermore, if any provision of
this Grant Agreement

 

3



--------------------------------------------------------------------------------

 

is determined to be illegal under any applicable law, such provision shall be
null and void to the extent necessary to comply with applicable law, but the
other provisions of this Grant Agreement shall remain in full force and effect.

 

10. Assignability. Except as may be effected by designation of a beneficiary or
beneficiaries in such manner as may be determined by the Committee, or as may be
effected by will or other testamentary disposition or by the laws of descent and
distribution, any attempt to assign the Units before they vest and are settled
shall be of no effect.

 

11. Certain Corporate Transactions. In the event of certain corporate
transactions, the Units shall be subject to adjustment as provided in Section 16
of the Plan.

 

12. No Additional Rights.

 

  (a) Neither the granting of the Units nor their vesting or settlement shall
(i) affect or restrict in any way the power of the Company to undertake any
corporate action otherwise permitted under applicable law, (ii) confer upon the
Holder the right to continue performing services for the Company, or
(iii) interfere in any way with the right of the Company to terminate the
services of the Holder at any time, with or without Cause.

 

  (b) The Holder acknowledges that (i) this is a one-time grant, (ii) the making
of this grant does not mean that the Holder will receive any similar grant or
grants in the future, or any future grants at all, and (iii) this grant does not
in any way entitle the Holder to future grants under the Plan, if any, and
Mattel retains sole and absolute discretion as to whether to make any additional
grants to the Holder in the future and, if so, the quantity, terms, conditions
and provisions of any such grants.

 

  (c) Without limiting the generality of subsections (a) and (b) immediately
above and subject to Section 4 above, if the Holder’s employment with the
Company terminates, the Holder shall not be entitled to any compensation for any
loss of any right or benefit or prospective right or benefit relating to the
Units or under the Plan which he or she might otherwise have enjoyed, whether
such compensation is claimed by way of damages for wrongful dismissal or other
breach of contract or by way of compensation for loss of office or otherwise.

 

13. Rights as a Stockholder. Neither the Holder nor the Holder’s Heir shall have
any rights as a stockholder with respect to any shares represented by the Units
unless and until shares of Common Stock have been issued in settlement thereof.

 

14. Data Privacy Waiver. By accepting the grant of the Units, the Holder hereby
agrees and consents to:

 

  (a) the collection, use, processing and transfer by the Company of certain
personal information about the Holder (the “Data”);

 

  (b) any members of the Company transferring Data amongst themselves for the
purposes of implementing, administering and managing the Plan;

 

4



--------------------------------------------------------------------------------

  (c) the use of such Data by any such person for such purposes; and

 

  (d) the transfer to and retention of such Data by third parties in connection
with such purposes.

 

       For the purposes of subsection (a) above, “Data” means the Holder’s name,
home address and telephone number, date of birth, other employee information,
any tax or other identification number, details of all rights to acquire Common
Stock granted to the Holder and of Common Stock issued or transferred to the
Holder pursuant to the Plan.

 

15. Compliance with Plan. The Units and this Grant Agreement are subject to, and
Mattel and the Holder agree to be bound by, the terms and conditions of the
Plan, as it shall be amended from time to time, and the rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee, all of
which are incorporated herein by reference. No amendment to the Plan shall
adversely affect the Units or this Grant Agreement without the consent of the
Holder. In the case of a conflict between the terms of the Plan and this Grant
Agreement, the terms of the Plan shall govern and this Grant Agreement shall be
deemed to be modified accordingly.

 

16. Governing Law. The interpretation, performance and enforcement of this Grant
Agreement shall be governed by the laws of the State of Delaware without regard
to principles of conflicts of laws. The Holder may only exercise his or her
rights in respect of the Plan to the extent that it would be lawful to do so,
and the Company would not, in connection with this Grant Agreement, be in breach
of the laws of any jurisdiction to which the Holder may be subject. The Holder
shall be solely responsible to seek advice as to the laws of any jurisdiction to
which he or she may be subject, and a participation by a Holder in the Plan
shall be on the basis of a warranty by the Holder that the Holder may lawfully
so participate without the Company being in breach of the laws of any such
jurisdiction.

 

17. Certain Provisions Applicable to Tax Residents of Hong Kong. If the Holder
is a tax resident of Hong Kong, the following provisions apply, notwithstanding
any other provision of this Grant Agreement:

 

  (a) This grant of the Units is made to the Holder only, and these documents
are for private circulation only. The contents of the Plan, the Notice, this
Grant Agreement and any related materials have not been reviewed by any
regulatory authority in Hong Kong. The Holder is advised to exercise caution in
relation to the offer. If the Holder is in any doubt about any of the contents
of this document, he or she should obtain independent professional advice.

 

5